Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-4, and 6-10 are drawn to a gaming system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) rules for playing a game and thus a method of organizing human activity and mental steps.
Let us begin by considering the requirements of each independent claim: 
Taking Claim 1 as exemplary, the claim language centers on playing multiplayer game under a particular set of rules wherein the rules directs a player to arrange game tiles into a particular path that is evaluated for satisfying a certain criteria. Removing mentions of computer devices one can clearly see the claims outlining steps that describe said game rules. Thus, the claims fall into the abstract idea category of “Methods of Organizing Human Activity.” Additionally, said game rules and evaluating the game outcome can be completed using pen and paper which consists of solely mental steps and this also represents the particular abstract idea of mental steps. 
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to provide a tile game. However, this does not offer an improvement to computer technology but only may provide a new type of tile game that is played on a computer. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. While Applicant claims machine items such as a controller and display, however Examiner takes Official Notice that such is well known and conventional in the gaming art.  Additionally, performing a game, i.e. software, on a computer is a basic function of controllers and thus the controller is merely a general computer and does not add significantly more to the abstract idea. 
Therefore the claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to recite “a performance result display device which displays a performance result for the operation by the user on the display screen, wherein the determination processing device determines that the route is correct further on condition that a length of the route matches with a length of a predetermined route corresponding to the problem, and the display device displays a start point and a goal point corresponding to a problem on a display screen, and also arranges and displays a plurality of objects between the start point and the goal point in accordance with an operation by a user, thereby creating a route between the start point and the goal point.” Examiner
However, reviewing the amendments, the claims do not overcome the previous 101 rejection. To begin the first and last amended limitations discus displaying information on a display screen. However, this is a common function of computers and said limitations do not remove the fact that the content being displayed is a game. The second limitation states that “wherein the determination processing device determines that the route is correct further on condition that a length of the route matches with a length of a predetermined route corresponding to the problem,” however this merely a game rule for determining correct answers to the puzzle and thus does not make the invention any less abstract. Although the claims now overcome the previous 102 and 103 rejections, the claims have not overcome the 101 rejection and are still considered non-patent eligible subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715